Citation Nr: 0506640	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-21 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury due to exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1946 to May 
1947.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  The 
veteran initiated an appeal from a September 1999 rating 
decision that, in part, denied service connection for 
residuals of a left leg injury due to exposure to mustard gas 
because the claim was not well grounded.  After a statement 
of the case (SOC) was issued in October 1999, and he was 
notified of the Veterans Claims Assistance Act of 2000 (VCAA) 
in April 2001, the claim was readjudicated and denied on a de 
novo basis in September 2001.  The appeal was never perfected 
by filing a Substantive Appeal (e.g., a VA Form 9 or 
equivalent statement).  Subsequently, however, a June 2002 
rating decision confirmed and continued the denial and the 
veteran perfected an appeal of that rating decision.  
38 C.F.R. § 20.200 (2004).

In August 2003 the veteran filed additional claims for 
compensable ratings for his two service-connected disorders 
- those being residuals of a nasal fracture and residuals of 
a tonsillectomy.  A December 2003 RO rating decision denied a 
compensable rating for residuals of a nasal fracture, but the 
claim for a compensable rating for residuals of a 
tonsillectomy has not yet been adjudicated.  So this matter 
is referred to the RO for consideration.  Also, it appears 
the veteran is claiming entitlement to VA outpatient dental 
treatment.  See page 10 of the transcript of his hearing.  
Concerning this claim, October 1948 and May 1949 rating 
decisions granted service connection for outpatient dental 
treatment purposes for teeth numbers 1, 16, 18, 29, 30, and 
31.  

To support his current claim on appeal, the veteran testified 
at a hearing at the RO in December 2004.  The Member of the 
Board (Veterans Law Judge (VLJ)) signing this decision 
conducted that hearing.  The type of hearing the veteran had 
is often referred to as a travel Board hearing.


FINDINGS OF FACT

1.  The veteran was not exposed to Mustard Gas during 
service.  

2.  The veteran has a recurring ulcer of the left leg that 
first manifested years after his service in the military 
ended and is unrelated to his service.  


CONCLUSION OF LAW

Residuals of a left leg injury due to exposure to mustard gas 
were not incurred in or aggravated by active service, nor may 
incurrence or aggravation in service on the basis of mustard 
gas exposure be presumed.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(d), 3.316(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 



Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.   

In this case, the appellant was provided the required VCAA 
notice by letter of April 2001, which was prior to the RO's 
denial in June 2002.  So this sequence of events (i.e., VCAA 
letter before denial) was in accordance with the holding in 
Pelegrini II.  Indeed, it was specifically because of the 
VCAA that the RO readjudicated the claim in June 2002 - as 
it previously had been denied in September 1999 on the basis 
that it was not well grounded, a requirement eliminated by 
the VCAA.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an SOC as 
long as the document meets the four content requirements 
listed above.  See also Valiao v. Principi, 17 Vet. 
App. 229, 332 (2003) (implicitly holding that RO decisions 
and SOCs may satisfy this requirement).

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130, 
and that VA may make a determination as to whether the 
absence of such a generalized request, as outlined under 
§ 3.159(b)(1), is prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent VA GC opinions.  38 U.S.C.A. 
§ 7104(c).  

Here, although the April 2001 VCAA notice letter and the 
subsequent letter in July 2004 that again informed the 
veteran of what was needed to substantiate his claim do not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  And during his December 2004 hearing he again was 
informed of the requirements to succeed in his appeal and 
establish his entitlement to service connection on the basis 
alleged.  See pages 14 and 15 of the transcript of the 
hearing.  

The VCAA letters sent in April 2001 and July 2004 requested 
that the veteran provide or identify any evidence supporting 
his claim and specifically outlined the necessary evidence.  
So a more generalized request with the precise language 
outlined in § 3.159(b)(1) would be redundant.  The absence of 
such a request is unlikely to prejudice him, and thus, the 
Board finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 
24, 2004).  



Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.   The veteran's service 
medical records (SMRs) have been obtained.  Likewise, the 
only private treatment he has reported receiving since 
military service was at Kaiser Permanente, and these records 
already have been obtained.  His VA outpatient treatment 
(VAOPT) records have been obtained, too.  And, as mentioned, 
he testified before the undersigned VLJ in December 2004 in 
support of the claim.  

A VA medical examination was not scheduled in connection with 
this appeal.  According to 38 C.F.R. § 3.159(c)(4)(B), an 
examination will be conducted if the evidence establishes 
that the veteran suffered an event, injury, or disease in 
service or has a disease or symptoms of a disease listed, in 
pertinent part, at 38 C.F.R. § 3.316, manifesting during an 
applicable presumptive period provided he has the required 
service or triggering event to qualify for that presumption.  
See, too, 38 U.S.C.A. § 5103A(d) indicating that VA shall 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  

Here, though, as explained below, the veteran does not have 
the triggering event, i.e., exposure to mustard gas during 
service.  So an examination to obtain a medical nexus opinion 
is not required by the VCAA because, even assuming residuals 
of a left leg injury is diagnosed, this alone would not 
provide a basis for causally relating it to exposure to 
mustard gas in service (since there was no such exposure).  
Indeed, on the other hand, if it was shown the veteran was 
exposed to mustard gas in service and had any of the 
disabilities listed at 38 C.F.R. § 3.316(a)(1), (2), and (3), 
which manifested at any time after service, then service 
connection would be presumed and a medical nexus opinion 
still would be unnecessary.  But residuals of a left injury, 
including any recurrent ulcer, is not listed at the above-
cited regulation and, in such a situation, a nexus opinion 
would be required only if the veteran was in fact exposed to 
mustard gas during service.  And this particular veteran, by 
all accounts, simply was not.

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be granted for current disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In addition, service connection 
may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may be granted, as well, on a presumptive 
basis for chronic bronchitis, chronic emphysema, chronic 
asthma, or chronic obstructive pulmonary disease (COPD) 
developing subsequent to the veteran's full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service.  38 C.F.R. § 3.316(a)(2).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the case, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The SMRs are negative for disability of the left leg, 
although a March 28, 1946, clinical record indicates the 
veteran was given medication for acute blisters on the soles 
of his feet.  

A July 1993 VAOPT record reflects that the veteran complained 
of skin irritation of the left lower leg that had not healed 
since 1947.  The relevant diagnosis was "eczemental" 
dermatitis.  In September 1998 he complained of a non-healing 
wound of the left lower extremity.  

A November 1998 Report of Contact indicates the veteran's 
name was not on a list of those who participated in tests of 
Mustard Gas during military service.  

In a Mustard Gas Questionnaire completed in February 1999, 
the veteran reported having been in a gas chamber during 
basic training, which was from February to May 1946, when he 
wore a gas mask and protective clothing.  But he said the 
equipment was faulty.  

Medical records from 1991 to 2003 from Kaiser Permanente are 
on file but do not show treatment for disability involving 
the left leg.  

VAOPT records reflect that in March 1999 it was noted, in 
part, that the veteran took oral medication for diabetes 
mellitus.  He reported having had a lesion on his left calf 
that he attributed to World War II gas testing, which in turn 
made him and his whole unit ill.  On objective clinical 
examination there was a large violaceous lesion on the 
lateral aspect of his left calf with some peeling of the skin 
and some excoriation.  In April 1999 the area was 12 
centimeters (cms.) by 8 cms.  

The veteran testified during his December 2004 travel Board 
hearing that he began having problems with his left leg 
immediately after being exposed to a gas during basic 
training in 1946.  He and several others who were exposed to 
the gas were treated in sickbay and released.  He did not 
know whether the gas was in fact mustard gas, but his 
brother, who had been a sergeant in the Army, had told him 
that mustard gas was routinely used in such training 
exercises.  See pages 5-7 of the transcript of the hearing.  
It was acknowledged that the earliest post-service evidence 
of chronic ulceration of his left leg was in 1993.  See page 
13 of the transcript.  So even he concedes that he had no 
chronic dermatological symptoms until long after his service 
in the military had ended.  

More importantly, there is no proof the veteran was exposed 
to Mustard Gas during service, as he alleges.  And this is a 
factual determination, not a medical issue.  So the Board 
does not have to concede that he was merely because he says 
that he was.  

The veteran's SMRs do not show evidence of exposure to 
mustard gas or a left leg disability.  Also, the March 1999 
VAOPT record merely notes his unsubstantiated belief as to 
the etiology of chronic left leg ulceration.  It is not a 
diagnosis or opinion by a medical professional that this is 
in fact the actual etiology.  See, e.g., LeShore v. Brown, 8 
Vet. App. 406 (1995) (discussing situations where the veteran 
reports something in his medical history, such as when 
completing a medical history questionnaire, which is not - 
in turn - then objectively confirmed as true by the 
evaluating physician).

Although the veteran obviously sincerely believes that he was 
exposed to mustard gas testing during basic training, he has 
not submitted or otherwise identified any probative evidence 
to substantiate this allegation.  The only indication of such 
exposure during service comes from him, personally.  
And while post-service clinical records contain a history of 
such exposure, they, too, are based on contemporaneous 
statements to this effect by the veteran, himself.  More 
importantly, though, his allegation of said exposure is not 
otherwise supported by the records specifically concerning 
his military service.

And, aside from this, there are indications even he is not 
sure that he was actually exposed to mustard gas during 
service.  Specifically, at the hearing before the undersigned 
VLJ, the veteran testified that it was his brother that 
informed him that such testing involved the use of mustard 
gas.  So the veteran was not basing his allegation of 
exposure on known fact, rather, only on possibility and 
speculation by his brother.  This is insufficient to support 
the claim - especially since a November 1998 Report of 
Contact confirms the veteran's name was not among those on a 
list of participants that were involved in mustard gas 
testing during service.  And while it is not doubted that he 
perhaps underwent some type of testing in a gas proof chamber 
during military service, there is nothing to show that this 
testing necessarily involved the use of mustard gas, as 
opposed to some other type of gas, e.g., tear gas.  



While laypersons are competent to attest to subjective 
symptoms (pain, etc.) and manifestly objective symptoms, they 
do not have the necessary medical training and/or expertise 
to actually make a diagnosis or, equally importantly, to 
provide a competent medical opinion etiologically linking a 
diagnosed disorder to service in the military that ended many 
years ago.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494, 
95 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); and Hasty v. Brown, 13 Vet. App. 230 (1999).  

The bare unsubstantiated allegations of the veteran and his 
representative will not suffice to address the issue of 
medical causation because they are laymen and, therefore, do 
not have the necessary medical training and expertise to give 
probative opinions concerning this.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Since there is no evidence, other than the veteran's own 
unsubstantiated allegations, indicating that he actually was 
exposed to mustard gas during service, there is no "... 
presumption of truthfulness" of his allegations and, 
therefore, they do not constitute "competent medical 
evidence" sufficient to warrant service connection.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).  

Thus, inasmuch as there is no competent medical evidence or 
opinion of record linking the veteran's current left leg 
ulceration to his service in the military and, in particular, 
no probative evidence showing that he was exposed to mustard 
gas during service, service connection for residuals of a 
left leg injury is not warranted.  Consequently, the Board 
finds that the preponderance of the evidence is against the 
claim, in turn meaning there is no reasonable doubt to 
resolve in his favor.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).




ORDER

The claim for service connection for residuals of a left leg 
injury due to exposure to mustard gas is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


